Citation Nr: 0613047	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  00-16 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for a low back disability, for the period prior to May 11, 
2004.  

2.  Entitlement to a rating in excess of 40 percent for a low 
back disability from May 11, 2004.  

3.  Entitlement to an initial rating in excess of 10 percent 
for right buttock and right posterior thigh sciatica.  

4.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from January 1992 to 
November 1998.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In that decision, inter alia, the 
RO granted service connection and assigned a 10 percent 
rating for mechanical low back pain (low back disability), 
effective December 1, 1998.  

In a November 2005 rating decision, the RO increased the 
veteran's disability rating for a low back disability to 20 
percent, effective December 1, 1998.  It also granted a 40 
percent rating for low back disability, effective May 11, 
2004.  In addition, the RO granted service connection and 
assigned 10 percent ratings for right buttock and right 
posterior thigh sciatica and for radiculopathy of the left 
lower extremity.  (The Board notes that in the November 2005 
rating decision, the RO appears to have assigned a 40 percent 
rating based on findings reported during a May 11, 2005, VA 
examination.  However, in its analysis the RO notes that, "A 
40 percent evaluation is assigned from May 11, 2004, date of 
VA examination showing worsening range of motion.")

As the appeal with respect to the veteran's claim for a 
higher rating for a low back disability emanates from the 
veteran's disagreement with the initial 10 percent rating 
(now 20 percent) assigned following the grant of service 
connection, the Board has characterized the claim for an 
initial rating, in accordance with Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  The RO has granted a staged rating, 
consistent with the Fenderson decision.  However, as higher 
ratings are available for this condition at each stage noted 
above, and the veteran is presumed to seek the maximum 
available benefit for a disability, the matters on the title 
page remain viable on appeal.  Id; AB v. Brown, 6 Vet. App. 
35, 38 (1993).  


FINDINGS OF FACT

1.  Prior to May 11, 2005, the veteran's low back disability 
was manifested by characteristic pain and limited motion; 
muscle spasm; radiating pain to the lower extremities; and 
diagnostic findings of degenerative joint and disc disease 
with spondylolisthesis, as well as mild spinal stenosis.  

2.  Since May 11, 2005, the veteran's low back disability has 
been manifested by forward flexion of the thoracolumbar spine 
not worse than 30 degrees, radiating pain to the lower 
extremities, without evidence of unfavorable ankylosis.  

3.  The veteran's low back disability has not been manifested 
by incapacitating episodes requiring prescribed bed rest and 
treatment during the previous 12 months.  

4.  Radicular symptoms (sciatica) associated with both the 
right and left lower extremities are manifested by no more 
than pain and sensory loss that approximates mild incomplete 
paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for low back disability, for the period prior to May 
11, 2004, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 (2001); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5235-5243 (2005).  

2.  The criteria for a rating in excess of 40 percent for low 
back disability since May 11, 2004, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2005).  

3.  The criteria for a rating greater than 10 percent for 
right buttock and posterior thigh sciatica are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 
4.7, 4.124a, Diagnostic Code 8520 (2005).  

4.  The criteria for a rating greater than 10 percent for 
radiculopathy of the left lower extremity are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 
4.7, 4.124a, Diagnostic Code 8520 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the 
veteran's claims on appeal has been accomplished.  

In this respect, through December 2001, June 2003, March 
2004, and August 2004 notice letters; a June 2000 statement 
of the case (SOC); and supplemental SOCs (SSOC) dated in 
November 2002, March 2003, July 2003, and December 2005, the 
RO notified the veteran and his representative of the legal 
criteria governing his claims, the evidence that had been 
considered in connection with his claims, and the bases for 
the denial of his claims.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to substantiate his claims, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The veteran was also requested 
to submit evidence in his possession pertinent to his claims. 

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims held that proper VCAA notice should notify the veteran 
of:  (1) the evidence that is needed to substantiate the 
claim, (2) the evidence, if any, to be obtained by VA, and 
(3) the evidence, if any, to be provided by the claimant; and 
(4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claims, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that these claims must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  Although notice regarding the award of an effective 
date has not been provided, see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Board does not now have such 
issue before it.  Consequently, a remand for additional 
notification on this question is not necessary.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims.  
Treatment records from the Dorn VA Medical Center (VAMC) in 
South Carolina, have been associated with the claims file.  
The veteran has been provided VA examinations, the reports of 
which are of record.  Significantly, neither the veteran nor 
his representative has otherwise alleged that there are any 
outstanding medical records probative of the veteran's claims 
that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.  

The Board also notes that, when evaluating musculoskeletal 
disabilities rated on the basis of limitation of motion, VA 
must consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995).  See also Johnson v. Brown, 
9 Vet. App. 7 (1996).  

At the outset, the Board notes that, effective September 23, 
2002, VA revised the criteria for evaluating intervertebral 
disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002) (codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Thereafter, 
effective September 26, 2003, the rating schedule for 
evaluation of that portion of the musculoskeletal system that 
addresses disabilities of the spine was revised.  See 68 Fed. 
Reg. 51,454-458 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243 (2005)).  

VA must consider the veteran's claim under each set of 
criteria, with consideration of revised criteria no sooner 
than the effective date of the new provisions.  See Wanner v, 
Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on other 
grounds, 370 F. 3d 1124 (Fed. Cir. 2004); DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. App. 
111, 116-119 (1997).  See also VAOPGCPREC 3-00 and 7-03.  The 
RO has considered the veteran's claims in light of the former 
and revised criteria, and in the above-noted December 2005 
SSOC, the RO provided notice to the veteran of the revised 
criteria.  

In January 2000, as noted above, the RO granted service 
connection and assigned a 10 percent disability rating for 
low back disability.  In doing so, the veteran's disability 
was rated for lumbosacral strain under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

With respect to the rating criteria in effect prior to 
September 23, 2002, under diagnostic code 5295, a 20 percent 
rating is warranted for lumbosacral strain where there is 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
The Board notes that a 40 percent rating is the maximum 
rating under diagnostic code 5295.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

In addition, diagnostic code 5289 provides that a 40 percent 
rating will be assigned for ankylosis of the lumbar spine at 
a favorable angle, and a 50 percent rating for ankylosis at 
an unfavorable angle.  38 C.F.R. § 4.71a, Diagnostic Code 
5289.  Under diagnostic code 5292, limitation of motion of 
the lumbar spine that is moderate warrants a 20 percent 
rating.  When limitation of motion is severe, a 40 percent 
rating is warranted.  The maximum rating under diagnostic 
code 5292 is 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.  Furthermore, under diagnostic code 5293, moderate 
disability associated with intervertebral disc syndrome 
warrants a 20 percent evaluation.  A 40 percent evaluation is 
warranted for severe intervertebral disc syndrome with 
recurring attacks, with intermittent relief.  A 60 percent 
rating is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  

As noted above, effective September 23, 2002, VA revised the 
criteria for evaluating intervertebral disc syndrome under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  Those changes were 
largely incorporated into the current version of the General 
Rating Formula for Diseases and Injuries of the Spine at 
38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under these 
provisions, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months, a 20 percent rating is assignable.  With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent rating is assignable.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating is assignable.  Id.  

Under Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.  Under Note (2): When evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Id.  

Furthermore, under the current version of the General Rating 
Formula for Diseases and Injuries of the Spine (Diagnostic 
Codes 5235-5243), the veteran's low back disability has been 
rated under diagnostic code 5237 for lumbosacral strain.  

The General Rating Formula provides that with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent rating.  
Additionally, in part, with respect to disability associated 
with the lumbar spine, a 40 percent rating is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 20 percent rating is warranted for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  

Additionally, under Note (1): Evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  Id.  

Note (2): (See also Plate V.) [With respect to the lumbar 
spine] -- For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4): Round each range of motion measurement to the 
nearest five degrees.  Id. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the  
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Id.

With respect to neurological disability, in particular, under 
38 C.F.R. § 4.124a, Diagnostic Code 8520, a 10 percent 
evaluation is assigned for mild incomplete paralysis of the 
sciatic nerve; a 20 percent evaluation for moderate 
incomplete paralysis of the sciatic nerve; a 40 percent for 
moderately severe incomplete paralysis of the sciatic nerve, 
and a 60 percent evaluation for severe incomplete paralysis 
with marked muscular atrophy.  In addition, complete 
paralysis warrants an 80 percent evaluation.  The Board notes 
that the term incomplete paralysis indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124.  Complete paralysis of the sciatic nerve contemplates 
a disability picture where the foot dangles and drops, no 
active movement possible of muscles below the knee, flexion 
of the knee weakened or (very rarely) lost.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  

In reviewing the medical evidence, the Board notes that 
during the period prior to the most recent change in rating 
criteria, the veteran's primary complaint with regard to his 
disability has been pain in his low back.  

A report of a November 1999 VA examination reflects the 
examiner's notation that the veteran did not suffer from 
radiculopathy.  Range of motion studies revealed flexion of 
the lumbar spine to 90 degrees, extension to 30 degrees, and 
left and right-sided bending to 45 degrees.  The veteran's 
back pain was noted as being exacerbated with bending.  There 
was no paraspinal spasm noted.  Motor examination was 5/5 
bilaterally in the lower extremities, with sensation being 
intact and equal in all dermatomes.  The examiner's diagnosis 
was mechanical low back pain.  An associated X-ray of the 
lumbar spine revealed minimal spasm, degenerative changes and 
disc disease with disc space narrowing, and a slight 
suggestion of spondylolisthesis.  

VA Outpatient treatment records reflect treatment and 
continued complaints of back pain.  In particular, in July 
2000, the veteran was referred to a pain clinic for multiple 
joint pains.  In October 2001, the veteran reported 
exacerbation of back pain every few months with radiation of 
pain down both legs.  The assessment was degenerative joint 
disease of the lumbar spine.  In January 2002, the veteran 
reported that he experienced back pain that radiated to the 
back of his right leg and at times radiated to his left leg.  
He indicated that the pain worsened with activity and that 
the back of his leg had a tingling sensation.  

Additionally, in April 2002, a walking-device consultation 
note reflected that the veteran had problems with his back 
and ankle and that he was seeking weight-bearing relief.  His 
current functional status required him to use crutches.  In 
August 2002, the veteran complained of an aching, burning 
pain in his low back with radiation into his bilateral 
buttocks.  The pain was exacerbated by walking or standing, 
and relieved by rest and somewhat by pain medications.  An 
August 2002 physical therapy evaluation revealed decreased 
flexion, extension, lateral flexion and rotation.  An August 
2002 report of CT (computed tomography) scan revealed grade I 
spondylolisthesis at L5-S1 with bilateral pars defects of L5 
and mild spinal stenosis.  There was also mild retrolisthesis 
of L4-5.  

A report of September 2002 VA neurological examination 
reveals sensory loss at L5 and S1 on the left side consistent 
with a diagnosis of compression of the thecal sac.  A report 
of a September 2002 VA orthopedic examination reveals flexion 
of the lumbar spine to 20 degrees.  The examiner noted that 
the veteran was unwilling to flex the back any greater; thus, 
it was difficult to assess the veteran's true flexion.  There 
was no significant muscle spasm.  Extension of the low back 
was to 20 degrees, and bilateral side bending was to 30 
degrees.  There was normal strength and sensation in the 
bilateral lower extremities.  The examiner's impression was 
low back pain with evidence of pars defects and mild 
spondylolisthesis and degenerative disc disease at the L5-S1.  
the examiner noted this to be moderate in nature.  The 
examiner further noted that the veteran's reported limitation 
of motion appeared to be excessive based on the clinical 
findings and radiology studies.  

A March 2003 outpatient treatment note reflects the veteran's 
low back pain as being stable.  The veteran's schedule was 
noted as being quite busy over the next few weeks and it 
could be some time before he could arrange to be seen in the 
pain clinic.  A September 3, 2003, outpatient treatment note 
reflects the veteran's report that with regard to his low 
back pain, he did well with Motrin when needed.  He was also 
noted to be taking Cyclobenzaprine.  

Here, prior to the September 26, 2003, changed criteria, 
there simply is no clinical evidence to suggest that the 
veteran's pain (as alleged) is so disabling as to approximate 
the level of impairment required for the assignment of a 
rating more than the current 20 percent.  

In this case, the medical evidence reflects a full range of 
motion of the lumbar spine during the November 1999 VA 
examination.  Subsequent treatment records document the 
veteran's complaints of back pain, with exacerbations of pain 
every few months.  The pain worsened with activity and was 
exacerbated by walking or standing.  There were findings of 
radiculopathy and sciatica associated with the lower 
extremities.  However, the VA examiner in September 2002, 
while taking note of the degenerative changes in the 
veteran's lumbar spine, assessed the level of disability as 
moderate.  He additionally noted that the veteran's 
limitation in range of motion of the lumbar spine, then noted 
as 20 degrees of flexion, did not correspond to clinical 
findings and findings from an August 2002 CT scan of the 
veteran's lumbar spine.  

As such, the Board finds that the veteran's disability 
picture, even with any additional functional loss due to 
limited or excess movement, pain (as alleged), weakness, 
excess fatigability, or incoordination, does not approximate 
a 40 percent rating under diagnostic code 5295 for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  The evidence also does 
not support a finding of severe limitation of motion of the 
lumbar spine under diagnostic code 5292.  

Likewise, given the August 2002 CT scan and the VA examiner's 
finding in September 2002, and otherwise the lack of any 
severe or pronounced neurological deficits associated with 
the low back, the Board does not find that during this period 
the medical evidence reflected severe intervertebral disc 
syndrome with recurring attacks and intermittent relief, or 
pronounced intervertebral disc syndrome, and a 40 percent or 
60 percent rating, respectively, under diagnostic code 5293.  

Additionally, the evidence does not reflect favorable or 
unfavorable ankylosis of the lumbar spine to warrant a rating 
to 40 percent or 50 percent under diagnostic code 5289.  

Therefore, the Board finds that since the original grant of 
service connection, December 1, 1998, to September 26, 2003, 
an initial rating in excess of 20 percent for low back 
disability, under the former criteria, is not warranted.  
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5286, 5289, 5292, 5293, 5295; DeLuca, 8 Vet. App. at 204-7. 

As noted above, effective September 23, 2002, VA revised the 
criteria for evaluating intervertebral disc syndrome under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  With respect to the 
veteran's claim under those revised rating criteria for 
Diagnostic Code 5293, the Board simply does not find that the 
above-noted medical evidence demonstrates the veteran's low 
back disability was manifested by incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Thus, a 40 percent rating 
under diagnostic code 5293, or for that matter a 60 percent 
rating, reflective of a greater severity of disability, is 
not warranted.  Likewise, as considered above, evaluating the 
veteran's low back disability based on orthopedic 
manifestations results in no more than a 20 percent rating.  

With respect to neurological manifestations, the veteran is 
in receipt of separate 10 percent ratings for sciatica and 
for radiculopathy of the right and left lower extremities, 
respectively, under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  
The effective date of those awards is January 15, 2002.  
Here, the medical evidence, since the revised criteria for 
diagnostic code 5293 became effective, demonstrates sensory 
loss at L5-S1 on the left side during a September 2002 
neurological examination.  That same month, an orthopedic 
examination reflected normal strength and sensation in the 
bilateral lower extremities.  Therefore, at best, the 
veteran's impairment of the sciatic nerve under diagnostic 
code 8520 results in radiating pain or no more than sensory 
loss.  The Board thus finds that those neurological symptoms 
associated with the veteran's low back disability, based on 
the September 2002 examination findings, as well as March and 
September 2003 treatment notes, simply do not approximate 
incomplete paralysis of the sciatic nerve at the moderate, 
moderately severe, or severe levels, nor is there evidence of 
complete paralysis of the sciatic nerve, that would warrant a 
rating higher than the 10 percent assigned for neurological 
deficits in the veteran's lower extremities.  

Finally, the Board notes that the medical evidence reflects 
degenerative changes associated with the lumbar spine.  
Traumatic arthritis is rated as degenerative arthritis under 
Diagnostic Code 5003, which, in turn, is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When the 
limitation of motion of the specified joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2001 and 2005).  Here, a higher rating would not 
be warranted under Diagnostic Code 5003.  A rating has 
already been assigned based on limitation of motion.

With respect to the veteran's claim under the revised rating 
criteria, the Board notes that the veteran's low back 
disability is rated under diagnostic code 5237 for 
lumbosacral strain.  Here, the Board finds that a rating in 
excess of 20 percent from September 26, 2003, and/or a 40 
percent rating from May 11, 2004, for low back disability, is 
not warranted.  

Initially, the Board notes that there is a lack of any 
relevant medical evidence of record pertaining to the 
veteran's low back disability from September 26, 2003, to May 
11, 2005.  Thus, a rating in excess of 20 percent from 
September 26, 2003, to May 11, 2004, is not warranted.  

A report of May 2005 VA examination reflects the examiner's 
findings that knee jerks and ankle jerks in both the 
veteran's lower extremities were active and equal.  Straight 
leg maneuvers in the sitting position resulted in back pain 
at the extreme with each leg singly and both together.  
Cross-leg maneuvers were not accomplished well at all trying 
to put each heel to the opposite knee.  The examiner noted 
that just lying on a hard table supine increased the 
veteran's pain.  Trunk mobility was noted as being very 
limited by lumbar pain.  The veteran was noted as being able 
to bend forward 10 degrees, which was stopped by lumbar pain.  
He could not bend backward due to pain.  Side bending was 
noted as 8 degrees on the right and left while standing.  
There was high-grade paraspinous muscle spasm.  The veteran 
reported that he was not able to exercise at all except for a 
little swimming.  Walking was limited to about a 1/4 mile, 
standing to 30 minutes, and sitting to 30 minutes.  The 
veteran complained of right buttock and right posterior thigh 
pain.  

The examiner reported that the veteran worked as a network 
consulting engineer, and that his job required him to work at 
a desk.  Additionally, the veteran was noted as having a very 
high-grade disability due to back pain.  It was noted that 
functional impairment was present and aggressive and that 
ranges of motion were limited.  The examiner implied that any 
additional limitation of motion following repetitive use was 
included in the reported range of motion findings.  
Additionally, the veteran's back pain flared-up about once a 
month.  The examiner concluded that there was objective 
evidence of tenderness and painful motion, paraspinous spasm, 
weakness, and tenderness.  Neurologic findings were not 
abnormal in the lower extremities.  

In this case, the veteran is receiving a 40 percent rating 
based on pain and limitation in his range of motion (forward 
flexion of the thoracolumbar spine 30 degree or less).  As 
noted above, on VA examination, the veteran had 10 degrees of 
flexion of the lumbar spine.  Even with consideration of the 
effect the veteran's low back disability has on his 
occupational and daily activities, the clinical evidence 
simply does not suggest that the veteran's disability 
approximates the level of impairment required for unfavorable 
ankylosis of the entire thoracolumbar spine and a 50 percent 
rating.  Thus, the 40 percent rating takes into account any 
pain and accompanying functional loss, to include problems 
with prolonged walking or standing due to pain.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  

For the reasons set out above, the Board finds consideration 
of the veteran's service-connected low back disability under 
Diagnostic Code 5237 for lumbosacral strain does not result 
in a rating in excess of 40 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (effective as of September 26, 2003).  

Likewise, the Board does not find that the above-noted 
medical evidence demonstrates the veteran's low back 
disability has been manifested by any incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  While the examiner in May 2005 noted that the 
veteran's back pain flares once a month, he has not otherwise 
reported any incapacitating episodes requiring bed rest 
prescribed by a physician and treatment by a physician.  
Thus, a 60 percent rating under diagnostic code 5243, is not 
warranted.  Likewise, as considered above, evaluating the 
veteran's low back disability based on orthopedic 
manifestations results in no more than a 40 percent rating.  

With respect to neurological manifestations, the veteran's 
separate 10 percent ratings for sciatica/radiculopathy of the 
right and left lower extremities do not warrant an increase.  
Here, the medical evidence, as reported during the May 2005 
VA examination reflects pain into the right lower extremity.  
The examiner indicated that neurologic findings were not 
abnormal in the lower extremities.  As such, the veteran's 
impairment of the sciatic nerve simply does not approximate 
incomplete paralysis of the sciatic nerve at the moderate, 
moderately severe, or severe levels, nor is there evidence of 
complete paralysis of the sciatic nerve, that would warrant a 
rating higher than the current 10 percent assigned for either 
right or left lower extremity.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  

As noted above, a higher rating would also not be warranted 
under Diagnostic Code 5003 during this period as a rating has 
already been assigned based on limitation of motion.

Therefore, the Board finds that a rating in excess of 20 
percent since September 26, 2003, and a rating in excess of 
40 percent since May 11, 2004, for low back disability, under 
the new criteria, is not warranted.  Likewise, ratings higher 
than 10 percent for neurological manifestations of the 
veteran's low back disability are also not warranted.  
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5235-5243; § 4.124a, Diagnostic Code 8520; DeLuca, 8 Vet. 
App. at 204-7. 

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
disability of the low back is so exceptional or unusual as to 
warrant the assignment of higher ratings on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2005) (cited 
to and considered in the December 2005 SSOC).  There simply 
is no evidence of marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation) or 
frequent periods of hospitalization, or evidence that the 
veteran's low back disability has otherwise rendered 
impractical the application of the regular schedular 
standards.  In this case, the evidence reflects that the 
veteran's low back disability has not impacted his ability to 
work, nor required frequent periods of hospitalization.  
Therefore, the criteria for invoking the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

For all the foregoing reasons, the claims on appeal must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990). 


ORDER

An initial rating in excess of 20 percent, for the period 
prior to May 11, 2004, for low back disability, is denied.  

A rating in excess of 40 percent, since May 11, 2004, for low 
back disability, is denied.  

A rating greater than 10 percent for right buttock and right 
posterior thigh sciatica, is denied.  

A rating greater than 10 percent for radiculopathy of the 
left lower extremity, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


